Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on September 3, 2021.
Claims 11 and 16-20 are canceled.
Claim 1 is amended.

Allowable Subject Matter
Claims 1-10, 12-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
an end effector configured to interact with a tissue during a plurality of zones of operation, wherein the plurality of zones of operation include a tissue clamping zone of operation
one or more vibration sensors configured to record vibrations generated by the at least one drive mechanism during the zones of operation, wherein the one or more vibration sensors are configured to generate an output signal based on the sensed vibrations
a processor to: determine a current zone of operation of the end effector; receive the output signal from the one or more vibration sensors; cause a subset of the output signal to be disregarded based on the determined current zone of operation; and determine a status of the surgical apparatus based on a remaining subset of the output signal
an end effector operable in a first zone of operation to clamp tissue and in a second zone of operation to staple and cut the tissue
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 10, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731